         Case 1:19-cv-11808-LTS Document 7 Filed 09/30/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                             )
RUBEN A. LUNA, Individually and on Behalf of )   Civil Action No. 1:19-cv-11662-LTS
All Others Similarly Situated,               )
                                             )   CLASS ACTION
                      Plaintiff,             )
                                             )
       v.                                    )
                                             )
CARBONITE, INC., MOHAMAD S. ALI and          )
ANTHONY FOLGER,                              )
                                             )
                      Defendants.            )
                                             )
                                             )
WILLIAM FENG, Individually and on Behalf of )    Civil Action No. 1:19-cv-11808-LTS
All Others Similarly Situated,               )
                                             )   CLASS ACTION
                      Plaintiff,             )
                                             )
       vs.                                   )
                                             )
CARBONITE, INC., MOHAMAD S. ALI, and )
ANTHONY FOLGER,                              )
                                             )
                      Defendants.            )
                                             )



      DECLARATION OF LESLIE R. STERN IN SUPPORT OF THE MOTION
 OF PEORIA POLICE PENSION FUND FOR APPOINTMENT AS LEAD PLAINTIFF,
              APPROVAL OF ITS SELECTION OF COUNSEL,
              AND CONSOLIDATION OF RELATED ACTIONS
            Case 1:19-cv-11808-LTS Document 7 Filed 09/30/19 Page 2 of 3



       I, Leslie R. Stern, declare as follows:

       1.      I am a member in good standing of the bar of the Commonwealth of Massachusetts

and of this Court. I am a Partner of the law firm of Berman Tabacco. I submit this declaration in

support of the Motion filed by Peoria Police Pension Fund (“Peoria”) for: (1) appointment as Lead

Plaintiff; (2) approval of its selection of Bleichmar Fonti & Auld LLP (“BFA”) to serve as Lead

Counsel and Berman Tabacco to serve as Liaison Counsel for the proposed Class; (3) consolidation

of all related securities class actions; and (4) any such further relief as the Court may deem just

and proper.

       2.      Attached as Exhibits A through E are true and correct copies of the following

documents:

            EXHIBIT A:        Certification of Peoria;

            EXHIBIT B:        Notice of pendency of Luna v. Carbonite, Inc., 19-cv-11662 (D.
                              Mass.) published on August 1, 2019;

            EXHIBIT C:        Chart reflecting financial interest of Peoria;

            EXHIBIT D:        Firm Resume of BFA; and

            EXHIBIT E:        Firm Resume of Berman Tabacco.

       I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

Executed this 30th day of September 2019.



                                                 /s/ Leslie R. Stern
                                                 Leslie R. Stern
           Case 1:19-cv-11808-LTS Document 7 Filed 09/30/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, I authorized the electronic fling of the

foregoing with the Clerk of the Court using the CM/ECF system which will send electronic

notification of such filing to the registered participants.



Executed on September 30, 2019.



                                                        /s/ Leslie R. Stern
                                                        Leslie R. Stern
